United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                   April 18, 2005
                        FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 04-30537
                           Summary Calendar



     WILLIAM R. VANDERWALL,

                                            Plaintiff-Appellant,

          versus

     GARY Q. PECK, individually, and in
     his official capacity as Director
     of the Louisiana Department of Health
     and Hospital’s (DHH) Office of Public
     Health (OPH); ROBERT BOLAND, Attorney,

                                            Defendants-Appellees.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:03-CV-3142-K



Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     William   R.   Vanderwall,   representing   himself,    appeals      the

dismissal of his complaint under FED. R. CIV. P. 12(b)(6) for failure

to state a claim for which relief can be granted.       We affirm.

     We review a dismissal de novo, assuming the allegations of the


     *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
complaint to be true.            Jackson v. City of Beaumont Police Dep’t,

958 F.2d 616, 618 (5th Cir. 1992).                     Though we construe pro se

pleadings liberally, Haines v. Kerner, 92 S. Ct. 594, 595-96

(1972), even pro se litigants must cross some minimal threshold of

clarity.      If appellant has achieved this, he has done so only

barely.      As best as we can discern, the central allegation of the

complaint, which rambles at considerable length, is that appellant

was denied his civil rights to due process of law when he was

terminated by appellee Peck from his job as an anti-terrorism

planner.     Appellant cited 42 U.S.C. §§ 1983, 1985, and 1986 as the

statutory bases for relief.

       Apellant raises three points of error: (1) the district court

erred in declining to           exercise supplemental jurisdiction over his

state law claims; (2) the district court erred in dismissing his

federal claims; and (3) the district court erred in dismissing his

federal claims with prejudice.

       With respect to his first point of error, the district court

only     declined        to    exercise   supplemental        jurisdiction      after

dismissing all of the federal claims.                    The decision to exercise

supplemental jurisdiction over state law claims involving non-

diverse parties is discretionary and we find no abuse of that

discretion.        Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir.

1999).

       Nor   was    it    an   error   for       the   district   court   to   dismiss


                                             2
appellant’s various federal claims.               To the extent appellant

brought a section 1983 claim against appellees in their official

capacities, dismissal was proper because Louisiana has Eleventh

Amendment immunity from suit.           Will v. Michigan Dep’t of State

Police, 109 S. Ct. 2304, 2309-10 (1989).            To the extent he brought

a   section    1983   claim   against       appellees   in   their    individual

capacities, appellant did not allege facts sufficient to make out

a violation of the constitution.            Appellant’s termination violated

due process only if he had a protected property interest in his

job.    Wallace v. Shreve Memorial Library, 79 F.3d 427, 429 (5th

Cir. 1996).      Whether such an interest exists is a matter of state

law.    Id.    Appellant furnished the district court a copy of the

typewritten contract which was for a one year term and expressly

authorized earlier termination without cause.                 In Louisiana, a

person acquires a protectable property interest in a government job

only if the contract has a “for cause” clause, or if the employee

is classified under the state civil service system, which, as a

person subject to a specific one-year term, petitioner was not.

See id.; Pope v. New Orleans City Park, 672 So. 2d 388, 389-90 (La.

Ct. App. 1996) (stating that a person acquires permanent civil

service status only by an express grant thereof).                     Appellant,

therefore, has not alleged a claim for relief under the federal

constitution.

       The    district   court   was   also     correct   when   it    dismissed


                                        3
petitioner’s claims under 42 U.S.C. §§ 1985 and 1986.                   An element

of a section 1985 claim is that the conspiracy must be based on

invidious discrimination against a protected class.                Miss. Women’s

Med. Clinic v. McMillan, 866 F.2d 788, 793 (5th Cir. 1989).                       No

reading   of   appellant’s    complaint       suggests     an    allegation     that

appellees Peck and Boland conspired against appellant on the basis

of his membership in a protected class.               It was also correct for

the district court to dismiss petitioner’s section 1986 claim

because   prevailing   under     section      1985    is   a    prerequisite     for

recovery under section 1986.       Id. at 795.

     We reject appellant’s argument that the district court erred

in dismissing his federal claims with prejudice.                   Appellees not

only filed a motion to dismiss, but had also filed an answer.

Appellant filed a response to the answer and to the motion to

dismiss of     appellees   and   made       other    filings    below   which    the

district court considered.       He never requested any leave to amend

or further amend or to dismiss without prejudice.                    He filed no

post-judgment motion.        Accordingly, no error in this respect is

shown.



     The judgment is accordingly

                                 AFFIRMED.




                                        4